Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/077,706 filed on
October 22, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on June 30, 2022 subsequent to a final rejection mailed on April 1, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on April 1, 2022 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed June 30, 2022 has been entered. Applicant has amended claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20. Claims 1-20 are currently pending.

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claim 1:
“decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information including a first syntax element and a second syntax element, the first syntax element indicating that a deblocking filter process is enabled for the current block, the deblocking filter process being applied to a boundary of the current block, the second syntax element having a value corresponding to a subset of deblocking filter operations enabled for the current block;
“determining whether the value of the second syntax element included in the decoded prediction information for the current block enables a subset of the deblocking filter operations that includes indicates a comparison in the deblocking filter process is enabled for the current block, the comparison being of a threshold and a difference of sample values of samples in two regions separated by the boundary of the current block to calculate a boundary strength of the deblocking filter process, wherein at least one of the samples is located adjacent to the boundary of the current block; and
“in response to a determination that the value of the second syntax element included in the decoded prediction information for the current block enables the subset of the deblocking filter operations including indicates that the comparison in the deblocking filter process is enabled for the current block, determining the boundary strength of the deblocking filter process based on the comparison; and2App. No.: 17/077,706Docket No.: 043380.00508
“performing the deblocking filter process for the current block based on the boundary strength.”
Independent claims 8 and 15 have the same scope as claim 1 and are, therefore, in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485